DETAILED ACTION
38Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 13-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note: the Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-32 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al (20190138173) in view of Klein (20070061759).
Regarding claim 13, Grossman et al discloses, a method for providing access to media content associated with memory events (fig. 1-13, abstract), comprising: 
at a server system associated with a media streaming service, the server system comprising one or more processors (182, fig. 1) and memory (186, fig. 1, ¶ 0020, 0029, a mobile device 100 utilizing one embodiment of the present invention. The mobile device 100 can communicate over a wide area network 170 with a plurality of computing devices. In FIG. 1, the mobile device 100 communicates with a media organization server 180, a global event database server 190, one or more cloud content servers 192, and a third-party information provider server 194):
 for a user of the media streaming service, grouping historical media content from a listening history of the user into a plurality of memory events, including a respective memory event associated with a title1/location and a time period, the respective memory event including the historical media content consumed by the user within the time period (¶  0048, In FIG. 5, metadata 502 that was shared by all events 420, 430 in the presentation grouping 500 are bolded (namely the timeframe "Time 1-2.5", the location "Loc. 1" and the title "Title 1"), which indicates that these elements in the metadata 502 are most likely to apply to the presentation grouping as a whole 500, presentation grouping 500 if the user had not created calendar entries with the same title "Title 1" for each event, ¶ 0069, 0073-0078 and, fig. 9-13, as the current time marker 1026 is found on the timeline 1020 at the time of event two 940, a location marker 1044 is placed on the path 1040 at the location of event two 940. This location happens to be a scenic overlook off of Interstate 90 looking over the Badlands in South Dakota. Because the server 180 knows the time and location of this event 940, the server 180 is able to augment this data with content from third party information provider servers 194. In one example, the server 180 inquires about whether there are any locations of interest near this location. Various third parties provide public servers capable of providing this information, including Google Inc. Menlo Park, Calif. As this presentation grouping 900 is concerning a family vacation, the server 180 will be paying particular attention to tourist destination information. In this case, the third party information provider server 194 would indicate that this location is in the Badlands. As a result, the server 180 can populate the content area 1050 of the interface 1000 with stock photography 1070 showing the Badlands. In addition, the server 180 may include a portion of the WIKIPEDIA article on the Badlands by requesting this information from the Wikipedia server 194 (Wikipedia is provide by the Wikimedia Foundation, Inc. of St. Petersburg, Fla.). The server 180 also knows the time (11:00 am) for this event 940, so it can inquire about the weather at this time and place, and add this information 1074 to content area 1050. The server 180 has within the user content data 189 information from many other users that have used the system 180. By accessing this information, the server 180 may be able to identify a photograph 1076 taken by another, unrelated user of the server 180 at that very same scenic overlook and include this photograph 1076 in the presentation 1000 of event 940. The use of content from other user's can be limited to that content that has been donated for public use by other users of the server system 180);
 enabling display, at an electronic device of the user, of a plurality of graphical representations of the plurality of memory events, wherein a respective graphical representation of the respective memory event identifies the location/title1 and the time period (¶  0048, In FIG. 5, metadata 502 that was shared by all events 420, 430 in the presentation grouping 500 are bolded (namely the timeframe "Time 1-2.5", the location "Loc. 1" and the title "Title 1"), which indicates that these elements in the metadata 502 are most likely to apply to the presentation grouping as a whole 500, presentation grouping 500 if the user had not created calendar entries with the same title "Title 1" for each event, ¶ 0069, 0073-0078 and, fig. 9-13, FIG. 11 displays content 1150 associated with event 950. As was the case with interface 1000, interface 1100 identifies at 1110 the time and place of this event 950, displays the timeline marker 1122 at the appropriate location on the timeline 1120 for the event 950, and further displays the location marker 1142 on the appropriate location along the path 1140. For event 950, the user did record explicit media content 136, namely photo one 1160, audio commentary taken during the event 950 describing photo one 1160, photo two 1164, and video clip 1166. This content is displayed in the content presentation area 1150 of interface 1100);
 receiving an indication that the user has selected the respective memory event (¶ 0069, 0073-0078 and, fig. 9-13, the server 184 analyzes all of the events 920 in the presentation grouping 900, including the events one 930, two 940, and three 950. The earliest and latest times associated with these events 920 are identified (in this case, Jul. 2, 2013 and Jul. 14, 2013. A graphical timeline is then created that spans between these dates. In FIG. 10, this timeline 1020 shows a portion of the entire timeline of the presentation grouping 900. A user can see more of the timeline by selecting arrows 1022 and 1024. The user could also "zoom out" to see all of the timeline 1020 using user interface element 1032. The timeline 1020 includes a single time indicator, in this case a black circle 1026. The user can drag this circle 1026 along the timeline 1020 to input a desired time. In this case, the user has located the circle 1026 on Jul. 4, 2013. More specifically, Jul. 4, 2013, between 11:00 and 11:15 am, as indicated by the heading 1010 shown on the interface 1000. This time corresponds to event two 940, Like interface 1000, interface 1100 also includes augmentation from external data sources acquired over the Internet 170. In this case, the server added weather information 1180 for Wall, S. Dak. on Jul. 4, 2013 at 1:00 pm, a news report 1182 from the local paper for that day, and stock photography of Wall, S. Dak. 1184. By searching for nearby locations of interest, the server 180 would have identified Wall Drug and may have elected to include a Wikipedia article 1186 on the drug store. All of this information 1180-1186 relates directly to the location identified for this event 950. Information related primarily to the identified time for the event 950 but not the location may also be included. For instance, the headline from the New York Times 1188 could be included for this date, which would note any major event that may have been occurring elsewhere in the world, while interesting trends on the Internet or on social media 1190 could also be added); and 
in response to receiving the indication that the user has selected the respective memory event, providing media content from the respective memory event including the historical media content consumed by the user within the time period (¶ 0069, 0073-0078 and, fig. 9-13, Like interface 1000, interface 1100 also includes augmentation from external data sources acquired over the Internet 170. In this case, the server added weather information 1180 for Wall, S. Dak. on Jul. 4, 2013 at 1:00 pm, a news report 1182 from the local paper for that day, and stock photography of Wall, S. Dak. 1184. By searching for nearby locations of interest, the server 180 would have identified Wall Drug and may have elected to include a Wikipedia article 1186 on the drug store. All of this information 1180-1186 relates directly to the location identified for this event 950. Information related primarily to the identified time for the event 950 but not the location may also be included. For instance, the headline from the New York Times 1188 could be included for this date, which would note any major event that may have been occurring elsewhere in the world, while interesting trends on the Internet or on social media 1190 could also be added. While the content 1160-1190 in content presentation area 1150 may appear cluttered in FIG. 11, the server 1180 allows a user to pick and choose among the content 1160-1190 and to format this content 1160-1190 as they desire. This formatting information will be stored with the event 950, so that later viewers of the event 950 will see the preferred format for interface 1100, displays content associated with event. As was the case with interface, interface identifies at the time and place of this event, displays the timeline marker at the appropriate location on the timeline for the event, and further displays the location marker on the appropriate location along the path. For event, the user did record explicit media content, namely photo one, audio commentary taken during the event describing photo one, photo two, and video clip.).
Regarding claim 13, Grossman et al discloses, the media organization app 134 analyses the metadata for the content 140, paying particular attention to location, time, participant, and title metadata for the content 140. Using the time information taken from the content 140, the app 134 analyzes the calendar data 212 looking for any calendar defined events that relate to the content 140 being analyzed. In addition, the app 134 uses time and location information from the content 140 to search for occurrence information from one or more third party event databases 190. The app 134 also makes a similar query to the crowd-sourced event definitions maintained by the media organization server 180. If the calendar data or the responses to the queries made contain data that is relevant to the content 140 being analyzed, such data will be included with the content (¶ 0050, 0058)
Grossman et al does not specifically disclose, memory event associated with a genre.
In the same field of endeavor, Klein discloses, memory event associated with a genre and a time period (¶ 0091, 0096, 0098 and 0111, a user selects an artist name or genre, media content filter 1322 may access media content metadata 1312 and historical event data 1314 to identify media content events associated with the selected artist name or genre and historical events having an associated date within a window of time proximate the media data files associated with the selected artist name or genre. The display may be updated to show only media content events associated with the selected artist name or genre and the historical events chronologically associated with those media content events) and memory event identifies the genre and the time period (¶ 0091, 0096, 0098 and 0111, a user selects an artist name or genre, media content filter 1322 may access media content metadata 1312 and historical event data 1314 to identify media content events associated with the selected artist name or genre and historical events having an associated date within a window of time proximate the media data files associated with the selected artist name or genre. The display may be updated to show only media content events associated with the selected artist name or genre and the historical events chronologically associated with those media content events). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Grossman et al by specifically adding feature in order to enhance system performance to The media content and historical events with the associated date corresponding to the selected informational item are identified, thus enabling a user to search for matching e.g. song lyrics and to obtain and render the media content data associated with the matching as taught by Klein.
Regarding claims 14, 21, 28, Grossman et al and Klein discloses in claim 13, furthermore Klein discloses, wherein two or more of the plurality of memory events are associated with a respective genre and a respective time period (¶ 0091, 0096, 0098 and 0111, Upon receiving a user selection 1354 of an informational item on the timeline (e.g., a window of time, an historical event, a media content event, or media metadata), additional media content events and/or historical events may be identified 1356 based on the informational item selected 1354 by the user. Display generation process 1324 may update 1358 the display to show the additional media content events and/or historical events e.g. within a new window of time. Accordingly, system and method thus allows a user to e.g. "zoom in" on different windows of time and/or to filter the events displayed on the timeline e.g., based on artist name or genre).
Regarding claims 15, 22, 29, Grossman et al and Klein discloses in claim 13, furthermore Klein discloses, wherein for each of the two or more memory events associated with a respective genre and a respective time period, a size of the corresponding graphical representation of the memory event corresponds to a number of media items of the respective genre consumed by the user during the respective time period (¶ 0091, 0096, 0098 and 0111, Upon receiving a user selection 1354 of an informational item on the timeline (e.g., a window of time, an historical event, a media content event, or media metadata), additional media content events and/or historical events may be identified 1356 based on the informational item selected 1354 by the user. Display generation process 1324 may update 1358 the display to show the additional media content events and/or historical events e.g. within a new window of time. Accordingly, system and method thus allows a user to e.g. "zoom in" on different windows of time and/or to filter the events displayed on the timeline e.g., based on artist name or genre).
Regarding claims 16, 23, 30, Grossman et al and Klein discloses in claim 13, furthermore Grossman et al discloses, wherein grouping the historical media content from the listening history of the user into the plurality of memory events includes applying grouping rules that change as the plurality of memory events age (¶ 0069, 0073-0078 and, fig. 9-13, create this interface 1000, the server 184 analyzes all of the events 920 in the presentation grouping 900, including the events one 930, two 940, and three 950. The earliest and latest times associated with these events 920 are identified (in this case, Jul. 2, 2013 and Jul. 14, 2013. A graphical timeline is then created that spans between these dates. In FIG. 10, this timeline 1020 shows a portion of the entire timeline of the presentation grouping 900. A user can see more of the timeline by selecting arrows 1022 and 1024. The user could also "zoom out" to see all of the timeline 1020 using user interface element 1032. The timeline 1020 includes a single time indicator, in this case a black circle 1026. The user can drag this circle 1026 along the timeline 1020 to input a desired time. In this case, the user has located the circle 1026 on Jul. 4, 2013. More specifically, Jul. 4, 2013, between 11:00 and 11:15 am, as indicated by the heading 1010 shown on the interface 1000. This time corresponds to event two 940, ¶ 0055, the condition for saving the data under the monitoring mode is met, then the data (including both sensor data recorded and external data received) is recorded as implicit content. If the determines that the condition/rule is not met, is skipped, the process 600 either returns to monitoring the device sensors 150, or ends depending on whether additional monitoring is expected by the monitoring mode.).
Regarding claims 17, 24, 31, Grossman et al and Klein discloses in claim 13, furthermore Grossman et al discloses, wherein the graphical representations of the plurality of memory events are displayed in a timeline (¶ 0069, 0073-0078 and, fig. 9-13, FIG. 11 displays content 1150 associated with event 950. As was the case with interface 1000, interface 1100 identifies at 1110 the time and place of this event 950, displays the timeline marker 1122 at the appropriate location on the timeline 1120 for the event 950, and further displays the location marker 1142 on the appropriate location along the path 1140. For event 950, the user did record explicit media content 136, namely photo one 1160, audio commentary taken during the event 950 describing photo one 1160, photo two 1164, and video clip 1166. This content is displayed in the content presentation area 1150 of interface 1100).
Regarding claims 18, 25, 32, Grossman et al and Klein discloses in claim 13, furthermore Grossman et al discloses, wherein the plurality of memory events includes a respective memory event that is grouped based on a check-in from a third-party application (¶ 0028, 0030-0033, 0068, 0077 and, fig. 1-13, app 134 on the mobile device 100).
Regarding claims 19, 26, Grossman et al and Klein discloses in claim 13, furthermore Klein discloses, wherein the plurality of memory events includes a respective memory event that is associated with an artist and a time period (¶ 0048, 0087 and 0091).
Regarding claim 20, Grossman et al and Klein discloses in claim 13, furthermore Klein discloses, a server system associated with a media streaming service, the server system comprising: 
one or more processors (182, fig. 1); memory storing one or more programs (186, fig. 1, ¶ 0020, 0029, a mobile device 100 utilizing one embodiment of the present invention. The mobile device 100 can communicate over a wide area network 170 with a plurality of computing devices. In FIG. 1, the mobile device 100 communicates with a media organization server 180, a global event database server 190, one or more cloud content servers 192, and a third-party information provider server 194), the one or more programs comprising instructions for: 
for a user of the media streaming service, grouping historical media content from a listening history of the user into a plurality of memory events, including a respective memory event associated with a title and a time period, the respective memory event including the historical media content consumed by the user within the time period (¶  0048, In FIG. 5, metadata 502 that was shared by all events 420, 430 in the presentation grouping 500 are bolded (namely the timeframe "Time 1-2.5", the location "Loc. 1" and the title "Title 1"), which indicates that these elements in the metadata 502 are most likely to apply to the presentation grouping as a whole 500, presentation grouping 500 if the user had not created calendar entries with the same title "Title 1" for each event, ¶ 0069, 0073-0078 and, fig. 9-13, as the current time marker 1026 is found on the timeline 1020 at the time of event two 940, a location marker 1044 is placed on the path 1040 at the location of event two 940. This location happens to be a scenic overlook off of Interstate 90 looking over the Badlands in South Dakota. Because the server 180 knows the time and location of this event 940, the server 180 is able to augment this data with content from third party information provider servers 194. In one example, the server 180 inquires about whether there are any locations of interest near this location. Various third parties provide public servers capable of providing this information, including Google Inc. Menlo Park, Calif. As this presentation grouping 900 is concerning a family vacation, the server 180 will be paying particular attention to tourist destination information. In this case, the third party information provider server 194 would indicate that this location is in the Badlands. As a result, the server 180 can populate the content area 1050 of the interface 1000 with stock photography 1070 showing the Badlands. In addition, the server 180 may include a portion of the WIKIPEDIA article on the Badlands by requesting this information from the Wikipedia server 194 (Wikipedia is provide by the Wikimedia Foundation, Inc. of St. Petersburg, Fla.). The server 180 also knows the time (11:00 am) for this event 940, so it can inquire about the weather at this time and place, and add this information 1074 to content area 1050. The server 180 has within the user content data 189 information from many other users that have used the system 180. By accessing this information, the server 180 may be able to identify a photograph 1076 taken by another, unrelated user of the server 180 at that very same scenic overlook and include this photograph 1076 in the presentation 1000 of event 940. The use of content from other user's can be limited to that content that has been donated for public use by other users of the server system 180);
 enabling display, at an electronic device of the user, of a plurality of graphical representations of the plurality of memory events, wherein a respective graphical representation of the respective memory event identifies the title and the time period (¶ 0048, In FIG. 5, metadata 502 that was shared by all events 420, 430 in the presentation grouping 500 are bolded (namely the timeframe "Time 1-2.5", the location "Loc. 1" and the title "Title 1"), which indicates that these elements in the metadata 502 are most likely to apply to the presentation grouping as a whole 500, presentation grouping 500 if the user had not created calendar entries with the same title "Title 1" for each event, ¶ 0069, 0073-0078 and, fig. 9-13, FIG. 11 displays content 1150 associated with event 950. As was the case with interface 1000, interface 1100 identifies at 1110 the time and place of this event 950, displays the timeline marker 1122 at the appropriate location on the timeline 1120 for the event 950, and further displays the location marker 1142 on the appropriate location along the path 1140. For event 950, the user did record explicit media content 136, namely photo one 1160, audio commentary taken during the event 950 describing photo one 1160, photo two 1164, and video clip 1166. This content is displayed in the content presentation area 1150 of interface 1100);
 receiving an indication that the user has selected the respective memory event (¶ 0069, 0073-0078 and, fig. 9-13, the server 184 analyzes all of the events 920 in the presentation grouping 900, including the events one 930, two 940, and three 950. The earliest and latest times associated with these events 920 are identified (in this case, Jul. 2, 2013 and Jul. 14, 2013. A graphical timeline is then created that spans between these dates. In FIG. 10, this timeline 1020 shows a portion of the entire timeline of the presentation grouping 900. A user can see more of the timeline by selecting arrows 1022 and 1024. The user could also "zoom out" to see all of the timeline 1020 using user interface element 1032. The timeline 1020 includes a single time indicator, in this case a black circle 1026. The user can drag this circle 1026 along the timeline 1020 to input a desired time. In this case, the user has located the circle 1026 on Jul. 4, 2013. More specifically, Jul. 4, 2013, between 11:00 and 11:15 am, as indicated by the heading 1010 shown on the interface 1000. This time corresponds to event two 940, Like interface 1000, interface 1100 also includes augmentation from external data sources acquired over the Internet 170. In this case, the server added weather information 1180 for Wall, S. Dak. on Jul. 4, 2013 at 1:00 pm, a news report 1182 from the local paper for that day, and stock photography of Wall, S. Dak. 1184. By searching for nearby locations of interest, the server 180 would have identified Wall Drug and may have elected to include a Wikipedia article 1186 on the drug store. All of this information 1180-1186 relates directly to the location identified for this event 950. Information related primarily to the identified time for the event 950 but not the location may also be included. For instance, the headline from the New York Times 1188 could be included for this date, which would note any major event that may have been occurring elsewhere in the world, while interesting trends on the Internet or on social media 1190 could also be added); and 
in response to receiving the indication that the user has selected the respective memory event, providing media content from the respective memory event including the historical media content consumed by the user within the time period (¶ 0069, 0073-0078 and, fig. 9-13, Like interface 1000, interface 1100 also includes augmentation from external data sources acquired over the Internet 170. In this case, the server added weather information 1180 for Wall, S. Dak. on Jul. 4, 2013 at 1:00 pm, a news report 1182 from the local paper for that day, and stock photography of Wall, S. Dak. 1184. By searching for nearby locations of interest, the server 180 would have identified Wall Drug and may have elected to include a Wikipedia article 1186 on the drug store. All of this information 1180-1186 relates directly to the location identified for this event 950. Information related primarily to the identified time for the event 950 but not the location may also be included. For instance, the headline from the New York Times 1188 could be included for this date, which would note any major event that may have been occurring elsewhere in the world, while interesting trends on the Internet or on social media 1190 could also be added. While the content 1160-1190 in content presentation area 1150 may appear cluttered in FIG. 11, the server 1180 allows a user to pick and choose among the content 1160-1190 and to format this content 1160-1190 as they desire. This formatting information will be stored with the event 950, so that later viewers of the event 950 will see the preferred format for interface 1100, displays content associated with event. As was the case with interface, interface identifies at the time and place of this event, displays the timeline marker at the appropriate location on the timeline for the event, and further displays the location marker on the appropriate location along the path. For event, the user did record explicit media content, namely photo one, audio commentary taken during the event describing photo one, photo two, and video clip.). 
Grossman et al does not specifically disclose, memory event associated with a genre.
In the same field of endeavor, Klein discloses, memory event associated with a genre and a time period (¶ 0091, 0096, 0098 and 0111, a user selects an artist name or genre, media content filter 1322 may access media content metadata 1312 and historical event data 1314 to identify media content events associated with the selected artist name or genre and historical events having an associated date within a window of time proximate the media data files associated with the selected artist name or genre. The display may be updated to show only media content events associated with the selected artist name or genre and the historical events chronologically associated with those media content events) and memory event identifies the genre and the time period (¶ 0091, 0096, 0098 and 0111, a user selects an artist name or genre, media content filter 1322 may access media content metadata 1312 and historical event data 1314 to identify media content events associated with the selected artist name or genre and historical events having an associated date within a window of time proximate the media data files associated with the selected artist name or genre. The display may be updated to show only media content events associated with the selected artist name or genre and the historical events chronologically associated with those media content events). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Grossman et al by specifically adding feature in order to enhance system performance to The media content and historical events with the associated date corresponding to the selected informational item are identified, thus enabling a user to search for matching e.g. song lyrics and to obtain and render the media content data associated with the matching as taught by Klein.
Regarding claim 2, Grossman et al discloses, a non-transitory computer-readable storage medium storing one or more programs for execution by a server system associated with a media providing service, the one or more programs comprising (186, fig. 1, ¶ 0020, 0029, a mobile device 100 utilizing one embodiment of the present invention. The mobile device 100 can communicate over a wide area network 170 with a plurality of computing devices. In FIG. 1, the mobile device 100 communicates with a media organization server 180, a global event database server 190, one or more cloud content servers 192, and a third-party information provider server 194) instructions for: 
for a user of the media streaming service, grouping historical media content from a listening history of the user into a plurality of memory events, including a respective memory event associated with a title and a time period, the respective memory event including the historical media content consumed by the user within the time period (¶  0048, In FIG. 5, metadata 502 that was shared by all events 420, 430 in the presentation grouping 500 are bolded (namely the timeframe "Time 1-2.5", the location "Loc. 1" and the title "Title 1"), which indicates that these elements in the metadata 502 are most likely to apply to the presentation grouping as a whole 500, presentation grouping 500 if the user had not created calendar entries with the same title "Title 1" for each event, ¶ 0069, 0073-0078 and, fig. 9-13, as the current time marker 1026 is found on the timeline 1020 at the time of event two 940, a location marker 1044 is placed on the path 1040 at the location of event two 940. This location happens to be a scenic overlook off of Interstate 90 looking over the Badlands in South Dakota. Because the server 180 knows the time and location of this event 940, the server 180 is able to augment this data with content from third party information provider servers 194. In one example, the server 180 inquires about whether there are any locations of interest near this location. Various third parties provide public servers capable of providing this information, including Google Inc. Menlo Park, Calif. As this presentation grouping 900 is concerning a family vacation, the server 180 will be paying particular attention to tourist destination information. In this case, the third party information provider server 194 would indicate that this location is in the Badlands. As a result, the server 180 can populate the content area 1050 of the interface 1000 with stock photography 1070 showing the Badlands. In addition, the server 180 may include a portion of the WIKIPEDIA article on the Badlands by requesting this information from the Wikipedia server 194 (Wikipedia is provide by the Wikimedia Foundation, Inc. of St. Petersburg, Fla.). The server 180 also knows the time (11:00 am) for this event 940, so it can inquire about the weather at this time and place, and add this information 1074 to content area 1050. The server 180 has within the user content data 189 information from many other users that have used the system 180. By accessing this information, the server 180 may be able to identify a photograph 1076 taken by another, unrelated user of the server 180 at that very same scenic overlook and include this photograph 1076 in the presentation 1000 of event 940. The use of content from other user's can be limited to that content that has been donated for public use by other users of the server system 180);
 enabling display, at an electronic device of the user, of a plurality of graphical representations of the plurality of memory events, wherein a respective graphical representation of the respective memory event identifies the title and the time period (¶ 0048, In FIG. 5, metadata 502 that was shared by all events 420, 430 in the presentation grouping 500 are bolded (namely the timeframe "Time 1-2.5", the location "Loc. 1" and the title "Title 1"), which indicates that these elements in the metadata 502 are most likely to apply to the presentation grouping as a whole 500, presentation grouping 500 if the user had not created calendar entries with the same title "Title 1" for each event, ¶ 0069, 0073-0078 and, fig. 9-13, FIG. 11 displays content 1150 associated with event 950. As was the case with interface 1000, interface 1100 identifies at 1110 the time and place of this event 950, displays the timeline marker 1122 at the appropriate location on the timeline 1120 for the event 950, and further displays the location marker 1142 on the appropriate location along the path 1140. For event 950, the user did record explicit media content 136, namely photo one 1160, audio commentary taken during the event 950 describing photo one 1160, photo two 1164, and video clip 1166. This content is displayed in the content presentation area 1150 of interface 1100);
 receiving an indication that the user has selected the respective memory event (¶ 0069, 0073-0078 and, fig. 9-13, the server 184 analyzes all of the events 920 in the presentation grouping 900, including the events one 930, two 940, and three 950. The earliest and latest times associated with these events 920 are identified (in this case, Jul. 2, 2013 and Jul. 14, 2013. A graphical timeline is then created that spans between these dates. In FIG. 10, this timeline 1020 shows a portion of the entire timeline of the presentation grouping 900. A user can see more of the timeline by selecting arrows 1022 and 1024. The user could also "zoom out" to see all of the timeline 1020 using user interface element 1032. The timeline 1020 includes a single time indicator, in this case a black circle 1026. The user can drag this circle 1026 along the timeline 1020 to input a desired time. In this case, the user has located the circle 1026 on Jul. 4, 2013. More specifically, Jul. 4, 2013, between 11:00 and 11:15 am, as indicated by the heading 1010 shown on the interface 1000. This time corresponds to event two 940, Like interface 1000, interface 1100 also includes augmentation from external data sources acquired over the Internet 170. In this case, the server added weather information 1180 for Wall, S. Dak. on Jul. 4, 2013 at 1:00 pm, a news report 1182 from the local paper for that day, and stock photography of Wall, S. Dak. 1184. By searching for nearby locations of interest, the server 180 would have identified Wall Drug and may have elected to include a Wikipedia article 1186 on the drug store. All of this information 1180-1186 relates directly to the location identified for this event 950. Information related primarily to the identified time for the event 950 but not the location may also be included. For instance, the headline from the New York Times 1188 could be included for this date, which would note any major event that may have been occurring elsewhere in the world, while interesting trends on the Internet or on social media 1190 could also be added); and 
in response to receiving the indication that the user has selected the respective memory event, providing media content from the respective memory event including the historical media content consumed by the user within the time period (¶ 0069, 0073-0078 and, fig. 9-13, Like interface 1000, interface 1100 also includes augmentation from external data sources acquired over the Internet 170. In this case, the server added weather information 1180 for Wall, S. Dak. on Jul. 4, 2013 at 1:00 pm, a news report 1182 from the local paper for that day, and stock photography of Wall, S. Dak. 1184. By searching for nearby locations of interest, the server 180 would have identified Wall Drug and may have elected to include a Wikipedia article 1186 on the drug store. All of this information 1180-1186 relates directly to the location identified for this event 950. Information related primarily to the identified time for the event 950 but not the location may also be included. For instance, the headline from the New York Times 1188 could be included for this date, which would note any major event that may have been occurring elsewhere in the world, while interesting trends on the Internet or on social media 1190 could also be added. While the content 1160-1190 in content presentation area 1150 may appear cluttered in FIG. 11, the server 1180 allows a user to pick and choose among the content 1160-1190 and to format this content 1160-1190 as they desire. This formatting information will be stored with the event 950, so that later viewers of the event 950 will see the preferred format for interface 1100, displays content associated with event. As was the case with interface, interface identifies at the time and place of this event, displays the timeline marker at the appropriate location on the timeline for the event, and further displays the location marker on the appropriate location along the path. For event, the user did record explicit media content, namely photo one, audio commentary taken during the event describing photo one, photo two, and video clip.).
Grossman et al does not specifically disclose, memory event associated with a genre.
In the same field of endeavor, Klein discloses, memory event associated with a genre and a time period (¶ 0091, 0096, 0098 and 0111, a user selects an artist name or genre, media content filter 1322 may access media content metadata 1312 and historical event data 1314 to identify media content events associated with the selected artist name or genre and historical events having an associated date within a window of time proximate the media data files associated with the selected artist name or genre. The display may be updated to show only media content events associated with the selected artist name or genre and the historical events chronologically associated with those media content events) and memory event identifies the genre and the time period (¶ 0091, 0096, 0098 and 0111, a user selects an artist name or genre, media content filter 1322 may access media content metadata 1312 and historical event data 1314 to identify media content events associated with the selected artist name or genre and historical events having an associated date within a window of time proximate the media data files associated with the selected artist name or genre. The display may be updated to show only media content events associated with the selected artist name or genre and the historical events chronologically associated with those media content events). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Grossman et al by specifically adding feature in order to enhance system performance to The media content and historical events with the associated date corresponding to the selected informational item are identified, thus enabling a user to search for matching e.g. song lyrics and to obtain and render the media content data associated with the matching as taught by Klein.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAWAR IQBAL/Primary Examiner, Art Unit 2643